t c summary opinion united_states tax_court cristina a osorio petitioner v commissioner of internal revenue respondent docket no 25924-07s filed date cristina a osorio pro_se christine k lane for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue remaining for decision1 is whether petitioner is entitled to itemized_deductions in excess of the standard_deduction background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in florida during petitioner worked for southern wine and spirits as a sales consultant her customer accounts were in the greater miami area she drove her own vehicles to service her customer accounts which were on an established route that she had to stick to to get orders she was not reimbursed by her employer for her expenditures instead she claimed dollar_figure in unreimbursed employee_expenses on her schedule a itemized_deductions before application of the sec_67 2-percent floor on her form_2106 employee business_expenses she reported her expenses as follows 1petitioner presented neither evidence nor argument that she is entitled to her claimed dollar_figure deduction for tax preparation fees petitioner is therefore deemed to have conceded the issue see 61_tc_311 mikalonis v commissioner tcmemo_2000_281 description vehicle expense parking fees tolls and transportation travel_expenses unspecified business_expenses meals and entertainment total amount dollar_figure -0- big_number -0- big_number petitioner’s dollar_figure deduction for vehicle expense was based upon big_number business miles at standard mileage rates of and cents per mile for two vehicles for vehicle sec_1 and she reported business miles of big_number and big_number and other miles of and big_number for a total of big_number and big_number miles respectively she did not claim a deduction on her form_2106 for the actual transportation_expenses of her vehicles i burden_of_proof discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue and the taxpayer has satisfied certain conditions see sec_7491 petitioner has not alleged that sec_7491 applies and she has neither complied with the substantiation requirements nor maintained all required records see sec_7491 and b accordingly the burden_of_proof remains on her ii unreimbursed employee_expenses sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business but as a general_rule deductions are allowed only to the extent that they are substantiated sec_274 no deductions are allowed for gifts listed_property or traveling entertainment amusement or recreation unless substantiated taxpayers must keep records sufficient to establish the amount of the items required to be shown on their federal_income_tax returns if the taxpayer establishes that he has incurred a deductible expense yet is unable to substantiate the exact amount the court may estimate a deductible amount in some circumstances 39_f2d_540 2d cir but the court cannot estimate a taxpayer’s expenses with respect to the items enumerated in sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating their expenses 2the term listed_property is defined to include passenger automobiles and cell phones sec_280f v sec_274 and the regulations thereunder require taxpayers to substantiate their deductions by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony as to the amount of the expenditure or use the time of the expenditure or use the place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of the persons entertained or receiving the gift see sec_1_274-5t and b temporary income_tax regs fed reg date as to the rules of substantiation the temporary_regulation provides that taxpayers must maintain and produce such substantiation as will constitute proof of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date written evidence has considerably more probative value than oral evidence and the probative value of written evidence is greater the closer in time it is to the expenditure or use id although a contemporaneous log is not required a record made at or near the time of the expenditure or use that is supported by sufficient documentary_evidence has a higher degree of credibility than a subsequently prepared statement id the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate the statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence id to satisfy the adequate_records requirement of sec_274 the taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of expenditure or use sec_1 5t c i temporary income_tax regs fed reg date the adequate record must be prepared or maintained in such manner that each recording of an element or use is made at or near the time of the expenditure or use sec_1 5t c ii temporary income_tax regs fed reg date ‘ m ade at or near the time of the expenditure or use’ means that the elements of an expenditure or use are recorded at a time when in relation to the use or making of an expenditure the taxpayer has full present knowledge of each element of the expenditure or use’ sec_1_274-5t temporary income_tax regs fed reg date the level of detail required in an adequate record to substantiate the taxpayer’s business use may vary depending on the facts and circumstances sec_1_274-5t temporary income_tax regs fed reg date for example a taxpayer’s use of a vehicle for both business and personal purposes and whose only business use of the vehicle is to make deliveries to customers on an established route may satisfy the adequate record requirement by recording the total number of miles driven during the taxable_year the length of the delivery route once and the date of each trip at or near the time of the trips or establishing the date of each trip with a receipt record of delivery or other documentary_evidence id to substantiate petitioner’s claimed deduction for unreimbursed employee_expenses she submitted copies of her bank statements for the period date through date a calendar that sets forth the customer’s name the purpose of the trip and the various miles petitioner drove a pm route list an on premise marketing report and her testimony a petitioner’s deduction for vehicle expense sec_1 deduction based on the standard mileage rate petitioner testified that the mileage figures were approximations of her mileage accrued between each account between an account and her employer’s office between an account and her home or between her home and her employer’s office on occasions she also testified that she had recorded bits and 3for the sake of completeness petitioner admitted that she is not entitled to deductions in for amounts expended during the period dec through see also sec_1_461-1 and income_tax regs pieces of it in but she had to go back and put some stuff in there at the current_year and refill some stuff in based on my account list and she testified that she used her vehicles for personal purposes very locally like locally petitioner’s testimony established that her mileage figures were mere estimates of her business use and that she did not accurately record her business mileage at or near the time of her business use see sec_1_274-5t c temporary income_tax regs fed reg date the court therefore finds that petitioner is not entitled to her deduction for mileage see sanford v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 see also sec_4although sec_1_274-5t temporary income_tax regs fed reg date provides that the length of an established delivery route may be recorded once if the recording takes place at or near the time of the trip the court does not accord much weight to petitioner’s calendar she admitted that she did not accurately record the information at or near the time of the trip and that she supplemented the information based on information from the current_year putting aside sec_1_274-5t temporary income_tax regs supra the court also does not accord much weight to petitioner’s calendar because she admitted that she merely copied the information from one week to the next eg the descriptions for each monday and the other days are the same throughout 5the court notes that any mileage accrued or actual expenses petitioner paid in commuting between her residence and either her employer’s office or a customer account are nondeductible personal expenses see sec_162 sec_262 413_us_838 sec_1_162-2 sec_1_262-1 income_tax regs 274-5t c temporary income_tax regs supra the substantiation requirements are designed to encourage taxpayers to maintain records and documentary_evidence deduction based on actual expenses although petitioner did not claim a deduction on her form_2106 for the actual costs of her transportation_expenses she now asserts entitlement to a deduction for gas of dollar_figure car payments of dollar_figure insurance of dollar_figure and repairs of dollar_figure as a general_rule however taxpayers are prohibited from claiming deductions for automobile expenses using both the actual cost method and the standard mileage rate see tesar v commissioner tcmemo_1997_207 revproc_2004_64 sec_5 2004_2_cb_898 taxpayers generally may deduct an amount based on the standard mileage rate or actual costs in addition because the court has concluded that petitioner’s evidence was not sufficient to substantiate her claimed deduction based on the standard mileage rate it also does not sufficiently substantiate her claimed deduction based on the actual costs of her transportation_expenses petitioner therefore is not entitled to her claimed deduction based on the actual costs of her transportation_expenses see sanford v commissioner supra pincite rodriguez v commissioner supra deduction for parking fees tolls and transportation_expenses petitioner claimed a dollar_figure deduction on her form_2106 for parking fees tolls and transportation_expenses deductions for these expenses may generally be deducted as a separate item see revproc_2004_64 sec_5 c b pincite petitioner however has substantiated expenditures_for parking fees of only dollar_figure the court therefore finds that petitioner is entitled to only a dollar_figure deduction for parking fees subject_to sec_67 relating to the 2-percent floor on miscellaneous_itemized_deductions see cohan v commissioner f 2d pincite estimates of a taxpayer’s deductions bear heavily against the taxpayer whose inexactitude is of his or her own making b petitioner’s deduction for unspecified business expenses6 meals and entertainment_expenses although petitioner did not claim a deduction on her form_2106 for meals and entertainment_expenses she now asserts entitlement to a dollar_figure deduction for meals and entertainment_expenses on several pages of petitioner’s bank statements she 6petitioner testified that she did not know what her claimed deduction of dollar_figure for unspecified business_expenses consisted of except as otherwise noted herein the court sustains respondent’s disallowance of petitioner’s deduction for unspecified business_expenses handwrote food w customer meals w customer or meals for charges for several dates at various restaurants petitioner’s evidence however fails to prove the business relationship to petitioner of the persons entertained see sec_1_274-5t temporary income_tax regs fed reg date requiring the record to show the name title or other designation of the persons entertained sufficient to establish the business relationship to the taxpayer in addition it does not indicate the business reason for the entertainment the nature of the business benefit derived or expected to be derived an account of the entertainment or the nature of any business_discussion or activity see sec_1 5t b iv c ii b temporary income_tax regs fed reg date because petitioner did not testify about this issue or provide any other corroborating evidence the court finds that her handwritten notations are not adequate to substantiate the business_purpose of her meals and entertainment_expenses see sec_1_274-5t temporary income_tax regs supra see also fed r evid c 294_f2d_328 4th cir affg 34_tc_845 87_tc_74 accordingly petitioner is not entitled to a dollar_figure deduction for meals and entertainment_expenses see sanford v commissioner supra pincite rodriguez v commissioner supra see also fed r evid c travel_expenses although petitioner did not claim a deduction on her form_2106 for travel_expenses she now asserts entitlement to a dollar_figure deduction for travel_expenses on petitioner’s bank statement for the period march through date she handwrote travel for work next to a charge for ioa admissions in orlando florida on date sec_1_274-5t and c ii b temporary income_tax regs fed reg date provides that the taxpayer must record the business reason for the travel or the nature of the business benefit derived or expected to be derived on account of the travel unless the business_purpose is evident from the surrounding facts and circumstances for example in the case of a salesman calling on customers on an established sales route a written explanation of the business_purpose of such travel ordinarily will not be required sec_1_274-5t temporary income_tax regs supra petitioner’s evidence shows that her customer accounts were within the greater miami area the business_purpose of petitioner’s travel to orlando florida is therefore not evident from the facts and circumstances because petitioner did not testify about this issue or provide any other corroborating evidence the court finds that her handwritten notation is not adequate to substantiate the business_purpose of her travel see sec_1_274-5t temporary income_tax regs supra see also fed r evid c urban redev corp v commissioner supra pincite tokarski v commissioner supra pincite accordingly petitioner is not entitled to a dollar_figure deduction for travel_expenses see sanford v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 gift_expenses although petitioner did not claim a deduction on her schedule a for gift_expenses she now asserts entitlement to a dollar_figure deduction for gift_expenses on several pages of petitioner’s bank statements she handwrote gift_for customer for charges for several dates at various merchants petitioner’s evidence however does not describe the gifts see sec_1_274-5t temporary income_tax regs fed reg date it does not substantiate the business reason for the gifts or the nature of the business benefit derived or expected to be derived on account of the gifts see sec_1_274-5t temporary income_tax regs fed reg date and it does not substantiate the business relationship to petitioner of the gift recipients see sec_1_274-5t c temporary income_tax regs fed reg date the taxpayer must record the occupation or other information relating to the gift recipient including name title or other designation sufficient to establish the business relationship in addition without a receipt or other corroborative evidence to substantiate petitioner’s claim that she purchased gifts for her customers the court does not accept her self-serving statement that her purchases were made for those purposes see urban redev corp v commissioner supra pincite tokarski v commissioner supra pincite sec_1_274-5t temporary income_tax regs supra see also fed r evid c accordingly petitioner is not entitled to a dollar_figure deduction for gift_expenses see sanford v commissioner supra pincite rodriguez v commissioner supra cell phone expenses although petitioner did not claim a deduction on her form_2106 for cell phone expenses she now asserts entitlement to a dollar_figure deduction for cell phone expenses on several pages of petitioner’s bank statements she handwrote verizon phone bill verizon phone verizon pymt etc for charges for several dates by check which do not include the payee’s name or checkcard verizon wireless petitioner also testified that she used her cell phone mostly for work and rarely used it for personal purposes petitioner’s evidence however does not substantiate the amount of her business use or her total use see sec_1 5t b i b temporary income_tax regs fed reg date and it does not substantiate the business_purpose of each business use see sec_1_274-5t temporary income_tax regs fed reg date in addition without a receipt or other corroborative evidence to substantiate petitioner’s claim of payments to verizon for her cell phone use by check the court does not accept her self- serving statement that the checks were issued for that purpose see urban redev corp v commissioner f 2d pincite tokarski v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra see also fed r evid c accordingly petitioner is not entitled to a dollar_figure deduction for cell phone expenses see sanford v commissioner supra pincite rodriguez v commissioner supra see also fed r evid c supplies expenses although petitioner did not claim a deduction on her schedule a for supplies expenses she now asserts entitlement to a dollar_figure deduction for supplies expenses petitioner’s handwritten notations on her bank statements indicate that her supplies consist of dollar_figure for folders pens paper etc purchased at cvs and dollar_figure for work-supplies purchased at gulf liquors petitioner however did not provide any receipts or testimony to substantiate her deduction for supplies without other corroborative evidence the court does not accept her self- serving statement that the items were purchased for work purposes see urban redev corp v commissioner f 2d pincite tokarski v commissioner t c pincite see also fed r evid c accordingly petitioner is not entitled to a dollar_figure deduction for supplies expenses clothing shoes and dry cleaning expenses although petitioner did not claim a deduction on her schedule a for clothing shoes and dry cleaning expenses she now asserts entitlement to a dollar_figure deduction for clothing shoes and dry cleaning expenses on several pages of her bank statements she handwrote clothes for work clothing for work and dry cleaning clothing is a deductible expense only if it is required for the taxpayer’s employment is unsuitable for general or personal wear and is not so worn see 74_tc_1266 30_tc_757 if the cost of acquiring clothing is deductible then the cost of maintaining the clothing is also deductible 23_tc_218 affd 230_f2d_79 7th cir petitioner testified that she was sometimes required to wear logo’d shirts that her employer_provided but her clothing expenses did not include amounts for logo’d shirts rather her clothing expenses included amounts for clothing that she purchased for professional-looking apparel and shoes according to petitioner she did not necessarily wear the purchased clothing outside of work but i guess the purchased clothing could have been worn outside of work she also testified that her dry cleaning expenses were for the purchased clothing that i wore to work and also for the logo’d shirts petitioner’s purchased clothing and shoes consist of items that are suitable for general or personal wear and she has failed to prove otherwise the court therefore finds that the amounts were expended for personal purposes and as such are not deductible see sec_262 which generally precludes deductions for personal living or family_expenses similarly the portion of the dry cleaning expenses for petitioner’s purchased clothing was also expended for personal purposes and as such is not deductible see id fisher v commissioner supra the court will however allow petitioner a deduction for the dry cleaning of her logo’d shirts of dollar_figure subject_to sec_67 relating to the 2-percent floor on miscellaneous_itemized_deductions see cohan v commissioner f 2d pincite grooming expenses although petitioner did not claim a deduction on her schedule a for upkeep grooming expenses she now asserts entitlement to a dollar_figure deduction for grooming expenses petitioner’s grooming expenses relate to amounts she expended on her nails and hair petitioner claims that she is entitled to deduct these amounts because she believes they are work related since she had to have a certain look grooming however is an inherently_personal expense and amounts expended for grooming are not deductible regardless of whether an employer requires a certain look hynes v 7this amount is based on one-half of the following substantiated expenditures date description amount total sy8 carriage clea sy8 carriage clea sy8 carriage clea sy8 carriage clea carriage cleaners dry-clean usa dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the court suspects that the amounts petitioner claims that she paid for dry cleaning expenses at marks café were not paid for those purposes because petitioner has not proven that the amounts were paid for dry cleaning the court will not allow deductions for those amounts see 39_f2d_540 2d cir commissioner supra pincite accordingly petitioner is not entitled to a dollar_figure deduction for grooming expenses iii itemized_deductions the court has allowed petitioner a miscellaneous itemized_deduction for unreimbursed employee_expenses of dollar_figure see supra pp and note the dollar_figure amount however does not exceed the 2-percent floor of sec_67 thus petitioner is not entitled to the claimed deduction taking into account the court’s determinations and petitioner’s concession see supra note her remaining itemized_deductions are state sales_taxes of dollar_figure and charitable_contributions of dollar_figure the total of dollar_figure is less than the dollar_figure standard_deduction for see revproc_2004_71 sec_3_10 2004_2_cb_970 the court assumes that petitioner would want the greater amount and therefore sustains respondent’s use of the standard_deduction see sec_63 george v commissioner tcmemo_2006_121 taxpayers may either elect the standard_deduction or elect to itemize deductions other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or moot 8petitioners’ adjusted_gross_income for is dollar_figure to exceed the 2-percent floor of sec_67 petitioner’s miscellaneous_itemized_deductions must exceed dollar_figure to reflect the foregoing decision will be entered under rule
